1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                   DISTRICT OF NEVADA

19   JAMES HITCHCOCK,                          Case No.: 2:18-cv-01653-APG-NJK
20                  Plaintiff,
21
     vs.                                JOINT MOTION TO EXTEND TIME TO
                                        FILE STIPULATION OF DISMISSAL OF
22                                      EQUIFAX INFORMATION SERVICES
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; EQUIFAX INFORMATION SERVICES LLC
     LLC; and NATIONSTAR MORTGAGE LLC,
24                                      [THIRD REQUEST]
                 Defendants.
25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES LLC [THIRD REQUEST] - 1
1            Plaintiff James Hitchcock (“Plaintiff”) and Defendant Equifax Information Services, LLC;
2
     (“Equifax”) (collectively, the “Parties”), by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Equifax (45) forty-five days:
4
             1.     The Parties settled this matter on November 16, 2018.
5

6            2.     Equifax provided Plaintiff a draft settlement agreement on March 6, 2019.

7            3.     The Parties are working diligently to resolve remaining issues related to the settlement
8
     agreement.
9
             4.     The Parties request an extension of forty-five days to file their Stipulation of Dismissal
10
     of Equifax to allow Equifax additional time to provide and finalize the settlement agreement.
11

12           5.     Equifax agrees to meet and satisfy all obligations of the Settlement Agreement in

13   (45) days, which is May 13, 2019.
14
             6.     Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than May 13,
15
     2019.
16
          DATED March 26, 2019.
17
      KNEPPER & CLARK LLC                                CLARK HILL PLLC
18
      /s/ Shaina R. Plaksin                              /s/ Jeremy J. Thompson
19    Matthew I. Knepper, Esq.                           Jeremy J. Thompson, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 12503
20
      Miles N. Clark, Esq.                               3800 Howard Hughes Pkwy., Suite 500
21    Nevada Bar No. 13848                               Las Vegas NV 89169
      Shaina R. Plaksin, Esq.                            Email: jthompson@clarkhill.com
22    Nevada Bar No. 13935
      Email: matthew.knepper@knepperclark.com            Counsel for Defendant
23
      Email: miles.clark@knepperclark.com                Equifax Information Services, LLC
24    Email: shaina.plaksin@knepperclark.com
25    HAINES & KRIEGER
26
      David H. Krieger, Esq.
      Nevada Bar No. 9086
27    dkrieger@hainesandkrieger.com
      Counsel for Plaintiff
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES LLC [THIRD REQUEST] - 2
1
                                            Hitchcock v. Equifax Information Services LLC et al
2
                                                            Case No. 2:18-cv-01653-APG-NJK
3

4
                                     ORDER GRANTING
5
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
6
                         EQUIFAX INFORMATION SERVICES, LLC
7
           IT IS SO ORDERED.
8
           _________________________________________
9          UNITED STATES DISTRICT COURT JUDGE
10                                  March
                       26th day of _________
           DATED this ____                   2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES LLC [THIRD REQUEST] - 3
